Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151158-9                                                                                            Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 151158-9
                                                                   COA: 318738/321800
                                                                   Saginaw CC: 13-038593-FH
  JOHN ANTHONY JERROLDS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 13, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2015
         p0916
                                                                              Clerk